Citation Nr: 9926820	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a right ear hearing 
loss disability.

2.  Entitlement to service connection for a left ear hearing 
loss disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from April 1975 to October 
1980 and September 1986 to September 1993.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In April 1997, the Board denied service connection for a 
stomach disorder and increased ratings for urinary and right 
shoulder disabilities, and remanded issues concerning 
entitlement to service connection for a chronic acquired 
psychiatric disorder, a hearing loss disability, and a right 
knee disability.


FINDINGS OF FACT

1.  The record does not contain competent evidence of current 
right ear hearing loss disability.

2.  The veteran does not have current left hearing loss 
disability.  

3.  The record does not contain competent evidence of a nexus 
between a current right knee disability and injury or disease 
during the veteran's active service.  

4.  The veteran does not have a current chronic acquired 
psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a right ear hearing 
loss disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.385 (1998).  

2.  The criteria for service connection for a left ear 
hearing loss disability are not met.  38 U.S.C.A. § 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303, 3.385 (1998).  

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a right knee 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  A chronic acquired psychiatric disorder was not incurred 
during service.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he developed a chronic acquired 
psychiatric disorder as a result of his military service.  He 
notes that service medical records show he was treated on 
several occasions for anxiety manifested by nervousness and 
chest tightening.  He maintains that he has become nervous 
and anxious as a result of his retirement from service.  He 
asserts that he developed a hearing loss disability as a 
result of acoustic trauma experienced in the military, and 
that he developed a right knee disability as a result of his 
military service.  He denies any trauma but relates that his 
right knee swells and becomes sore if he hits it while 
playing basketball.

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim; that is, one that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail and there is no duty to assist him 
further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107 
(West 1991), Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court), held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that, unlike civil actions, the VA 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak, 2 Vet. 
App. at 611.  The evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

As discussed below, the Board concludes that the claims 
regarding service connection for a right knee disability and 
a right ear hearing loss disability are not well grounded.  
When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in a 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) that informed the veteran of the reasons his 
claims had been denied.  Also, by this decision, the Board 
informs the appellant of the type of evidence needed to make 
his claim well grounded.  Unlike the situation in Robinette, 
he has not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
his claims well grounded.  

Although the RO did not specifically state that it denied 
these claims on the basis that they were not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision disallows a claim on the merits and 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).

I.  Right Ear Hearing Loss Disability

The veteran's problem with presenting a well-grounded claim 
for right ear hearing loss arises with the first element, 
which is evidence of current disability.  He has provided no 
medical evidence to show current diagnosis of this 
disability.  Without proof of current disability, there can 
be no valid claim.  See Brammer v.  Derwinski, 3 Vet. App. 
223, 225 (1992); and Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz.) is 40 decibels or greater; or 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

The evidence concerning current hearing loss disability 
includes the veteran's inservice examinations, see Hampton v. 
Gober, 10 Vet. App. 481 (1997).  The examination reports 
contain the following pure tone thresholds, in decibels:






hert
z








righ
t




left


date
500
1000
2000
3000
4000
500
1000
2000
3000
4000
8/74
10
0
0
x
10
5
10
10
x
15
8/80
15
5
0
0
5
10
10
10
10
15
5/93
05
10
10
10
10
5
15
25
20
25

Examination reports dated in July 1983 and August 1986 show 
that the veteran's hearing was normal to whispered voice 
testing.

The veteran submitted partial records from the October 1993 
VA audiometric examination, in which it was noted that his 
speech recognition ability on the Maryland CNC Test was 92 
percent in the left ear and 100 percent in the right ear.

The veteran underwent audiology examination in August 1997.  
The examination report contained the following pure tone 
thresholds, in decibels:






hert
z








righ
t




left


date
500
1000
2000
3000
4000
500
1000
2000
3000
4000
8/97
10
10
10
15
15
10
20
25
25
30

At the VA examination, speech audiometry revealed speech 
recognition ability of 96 percent in each ear.  The examiner 
reported that the veteran's hearing was within normal limits 
through 4000 Hz. for both ears.  The test results do not meet 
the regulatory definition for hearing loss for the right ear.  

The Court has held that "[i]n order for the veteran [to be 
granted service connection]....there must be evidence both of 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
situations in which a current disease or disability has not 
been sufficiently demonstrated, the claim cannot be found to 
be plausible and, therefore, such claim is not well grounded.  
Subsequently, the Court stated that "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Under these circumstances, it cannot be found that his 
statements alone are competent to demonstrate the existence 
of the claimed disability or a relationship of this purported 
disability to his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Without competent 
evidence of current disability, as defined by regulation, the 
claim for right ear hearing loss is not well grounded.

II.  Right Knee

The veteran reported at his separation examination in May 
1993 that the right knee swelled when it was hit and that 
sometimes the knee swelled when it was cold.  He also 
mentioned that it was documented in the medical records as 
bursitis.  However, it is pointed out that the medical 
records do not show that the veteran was treated for a right 
knee injury during service.  The examiner noted that the 
veteran had had sports injuries of the right knee in high 
school and college, and that now when he would hit it, it 
would swell and hurt.  The examiner, however, did not note 
any abnormalities on examination and did not enter any 
diagnosis for the right knee.  

On the initial post service VA examination conducted in 
October 1993, the veteran reported similar complaints.  He 
denied any trauma to the right knee but indicated that if he 
did hit it, for example, playing basketball, it would swell 
and become sore.  The examiner reported that the left knee 
(presumably the right knee) appeared normal and there was 
full range of motion.  The X-ray study showed that the bone 
structure was normal, the joint space was well preserved, and 
the soft shadow tissues were normal.  The examiner reported 
that there was no evidence of any disease, injury or 
functional defect of the musculoskeletal system.  The 
diagnosis was right knee strain.  

The veteran's problem with presenting a well-grounded claim 
in regard to his right knee disability arises with the third 
element.  The claim is not well grounded as the veteran has 
not provided any competent medical evidence of a nexus 
between current disability -- namely, the diagnosis of right 
knee strain -- and disease or injury incurred or aggravated 
during service, as required by Caluza.  The medical evidence 
of record does not include any medical statements or opinions 
concerning a nexus for a right knee disability and disease or 
injury during military service.  

The only evidence of record that suggests a causal 
relationship between the veteran's claimed residual 
disability and injury in service is the veteran's statements.  
However, the Board finds that his statements are not 
sufficient competent evidence to establish the etiology of 
his right knee disability.  Medical diagnoses involve 
questions that are beyond the range of common experience and 
common knowledge, and require the knowledge and experience of 
a trained physician.  Because the veteran has no expertise in 
medical matters, he is not competent to make a determination 
on the etiology of his right knee disability.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

III.  Left Ear Hearing Loss Disability

As noted above, the veteran submitted partial records from 
the October 1993 VA audiometric examination, in which it was 
noted that his left ear speech recognition ability on the 
Maryland CNC Test was 92 percent.  These test results meet 
the definition of hearing loss disability in 38 C.F.R. 
§ 3.385 for the left ear within a year of the veteran's last 
period of active duty.  Thus, this claim is well grounded.

However, the Board notes that hearing loss disability, as 
defined by regulation, was only demonstrated by the October 
1993 audiometric test results.  Such hearing loss has not 
been demonstrated since.  At the 1997 VA examination, there 
was mild to moderate sensorineural loss between 4000 and 8000 
Hz. for the left ear.  Similarly, the report of the 
retirement examination in May 1993 noted high frequency 
hearing loss at 6000 Hz.  The evidence shows current hearing 
loss, above 4000 Hz., but the test results do not meet the 
regulatory definition for hearing loss for service connection 
for VA purposes.  Even though the test results in October 
1993 may make the claim well grounded, when the Board weighs 
all the evidence of record, it gives weight to both the fact 
that the test results showing hearing loss disability were 
not replicated before or since October 1993, and the fact 
that the most recent test results do not support a finding of 
left ear hearing loss disability.  Weighing the lone test 
showing hearing loss disability against all the other 
audiometric test results of record, including one later in 
time, none of which show hearing loss disability, the Board 
concludes that the preponderance of the evidence does not 
support a conclusion that the veteran now has left ear 
hearing loss disability that resulted from disease or injury 
during the veteran's active duty.  Consequently, service 
connection for left ear hearing loss disability is denied.

IV.  Psychiatric Disorder

Regarding a psychiatric disorder, I find this claim well 
grounded in light of the diagnostic assessment of anxiety in 
service and the post service diagnostic assessment of 
adjustment disorder with anxious mood in March 1994.  

Service medical records reflect that in January 1979, the 
veteran reported that he experienced dull chest pain 
coinciding with the need to take deep breaths.  The diagnostic 
assessment was anxiety.  On the officer physical examination 
questionnaire dated in August 1980, the veteran reported 
symptoms that included nervousness and irritability.  He 
stated that he experienced tightening in the chest and 
indigestion in stressful situations.  The May 1993 separation 
examination report reflects that he reported being anxious.  
He was considered normal on psychiatric evaluation, however, 
at both the August 1980 and May 1993 examinations.  

Post service medical records include a report of a VA 
examination conducted in October 1993.  His behavior, 
comprehension, coherence of response, emotional reaction, and 
orientation were considered appropriate, and no psychiatric 
diagnosis was reported.  Further, the veteran underwent a VA 
psychiatric examination in March 1994.  The examiner commented 
that the veteran had some difficulty with anxiety secondary to 
loss of his naval career with difficulty adjusting to his 
civilian job, and decrease in monthly salary.  Importantly, 
however, the examiner pointed out that while there was 
evidence of anxiety secondary to the previously mentioned 
stressors, the veteran did not meet the criteria required for 
a diagnosis of an anxiety disorder.  The Axis I diagnosis was 
adjustment disorder with anxious mood.

The Board requested that the RO schedule the veteran for a 
psychiatric examination.  In August 1997, he underwent VA 
psychiatric examination.  The veteran reported his military 
service and medical history.  The examiner reported that 
since service discharge, the veteran adjusted well and 
appeared to be happy.  Significantly, the examiner concluded 
that the veteran did not have any psychiatric problems at 
that time.  Although a post service diagnostic assessment of 
obsessive-compulsive personality traits was rendered; no 
definitive diagnosis of a chronic acquired psychiatric 
disorder was offered.  Personality disorders are specifically 
precluded from being the subject of compensation benefits.  
See 38 C.F.R. § 3.303 (1998).  The record does not support a 
conclusion that the veteran has current disability, that is, 
an impairment in earning capacity as the result of the 
claimed disease or injury as set forth in 38 C.F.R. § 4.1 
(1998).  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  Consequently, service 
connection for a chronic acquired psychiatric disability is 
denied.


ORDER

The claim for service connection for a right ear hearing loss 
disability is denied.

The claim for service connection for a left ear hearing loss 
disability is denied.

The claim for service connection for a right knee disability 
is denied.

The claim for service connection for a chronic acquired 
psychiatric disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

